Citation Nr: 1708734	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected disability benefits in the amount of $46,664.00.


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 



 

 INTRODUCTION

The Veteran served on active duty from November 1994 to July 1995, from May 2002 to November 2002, and from January 2005 to September 2015. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.


 FINDINGS OF FACT

1.  In June 2011, VA notified the Veteran of an overpayment of service-connected disability benefits in the amount of $46,664.00.

2.  The Veteran did not submit a request for overpayment within 180 days of the initial notification of the existence of the debt.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of service-connected disability benefits in the amount of $46,664.00, was not filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 does not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Accordingly, discussion of whether VA satisfied its duties in this case is not necessary.

Generally, recovery of overpayments of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a). 

As in this case, when notice of indebtedness is dated on or after April 1, 1983, a request for waiver of indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963(b).  The 180-day period may be extended if the individual requesting waiver demonstrated that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b). 

Additionally, in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365   (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  Equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, equitable tolling will be granted where the veteran was "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

In January 2007, the Veteran submitted claims of entitlement to service connection for a variety of disabilities.  These claims were granted in a September 2007 rating decision, effective June 16, 2006, which, at the time, was believed to be the day after his most recent period of active duty.

In June 2011 and August 2011 letters, VA notified the Veteran that it had received information from the Defense Manpower Data Center that he had re-entered active service "at least since the beginning of fiscal year...2008, which began October 1, 2007."  These letters also advised the Veteran that, generally, a veteran is not permitted to receive VA benefits while also serving on active duty.  Consequently, VA proposed to retroactively stop the payment of the Veteran's disability benefits, effective October 1, 2007, which may create an overpayment of said benefits.  VA gave the Veteran the opportunity to submit evidence demonstrating that the proposed action should not be taken.

Because of the retroactive effective date for the termination of his service-connected disability benefits, VA determined that the Veteran had been overpaid $46,664.00.  In a September 2011 letter, VA notified the Veteran of this overpayment of VA benefits, his options for repayment of the debt, and his appellate rights (including disputing the debt or requesting a waiver thereof).

The Veteran has not asserted that he did not receive the September 2011 notice of overpayment.  Further, there is no evidence of record that indicates that any VA correspondence, including the September 2011 letter, was returned to VA as being undeliverable.  As such, the presumption of regularity has not been rebutted.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that the presumption of regularity doctrine allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary).   Consequently, the Veteran has not demonstrated that either VA or the postal service committed an error, or that there were other circumstances beyond his control, causing a delay of his receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b).

In September 2012, the Veteran submitted a request for waiver of overpayment of service-connected disability benefits, which was denied because it was determined that the Veteran did not timely submit the waiver request.  Specifically, VA found that the Veteran was notified of his indebtedness on December 14, 2011, and, thus, he had 180 days from then to timely submit a waiver.  The Veteran perfected an appeal of this decision to the Board.  (December 14, 2011 is the date of the most recent notification of the Veteran's indebtedness; however, the original notifications were dated in June and August 2011, as discussed above.)

Associated with the Veteran's electronic claims file are several VA Form 21-8951s, titled "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances."  The purpose of his form is to notify a veteran that VA has received information that he/she was serving on active duty while also receiving VA benefits; to give the veteran an opportunity to correct that information; and to give the veteran an opportunity to waive receiving either his/her military pay or VA benefits.  The veteran is asked to complete the appropriate fields in the form and return it to VA for processing.  In this Veteran's case, the evidence of record includes a VA Form 21-8951 showing that he had active service for 154 days in 2007; a second form showing that he had active service for 324 days in 2008; a third form showing that he had active service for 361 days in 2009; and a fourth form showing that he had active service for 360 days in 2010.

In support of his above-captioned claim, the Veteran asserts that he received VA Form 21-8951s; that he completed the appropriate fields therein; and returned each form to VA.  He says that, in these forms, he indicated that he wished to waive receipt of VA disability benefits.  He also stated that he spoke with VA employees on the telephone on at least a few occasions, each of whom he says assured him that his request(s) to stop receipt of his VA disability benefits would be processed.

Despite the Veteran's assertions to the contrary, the evidence of record did not include any completed and returned VA Form 21-8951.  Further, the evidence of record did not include any reports of contact between the Veteran and a VA employee demonstrating that he requested that his VA disability benefits be stopped or that he was checking on the status of a prior request.  

Without documentation or other evidence supporting the Veteran's assertions, the Board finds he has not rebutted the presumption of regularity.  Butler, 244 F.3d at 1340.  Moreover, throughout the pendency of this appeal, the Veteran asserts that he, on several occasions, expressed to VA his concern that he was receiving both military pay and VA disability benefits.  Further, the Veteran asserts that he undertook efforts to stop the payment of VA disability benefits.  Yet, when he received notice that he had been overpaid $46,664.00 in VA service-connected disability benefits and that he was required to request a waiver of recovery of that overpayment within 180 days, the Veteran did not act.  Indeed, he waited more than one year after the June or August 2011 notices to submit the waiver, and approximately 9 months after receiving the December 2011 notice.  As such, the Board finds that the Veteran's assertions are simply not credible.

Based on the above, the Board finds that no relevant exceptions to the legal criteria have been argued or are applicable in this case and, therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests.  38 C.F.R. § 1.963(b)(2).  The September 2012 application was received by VA more than 180 days after he received notice of the $46,664.00 debt.  As such, the Veteran's request for waiver of recovery of an overpayment of service-connected disability benefits in the amount of $46,664.00, was not timely filed and, thus, his appeal must be denied.


 ORDER

Waiver of recovery of an overpayment of service-connected disability benefits in the amount of $46,664.00, is denied.



____________________________________________
 T. REYNOLDS
 Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


